 Case 3:20-cr-01182-BAS Document 13 Filed 03/13/20 PageID.66 Page 1 of 1



1    NORMA A. AGUILAR
     California State Bar No. 211088
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8477
4    Facsimile: (619) 687-2666
     Norma_Aguilar@fd.org
5
     Attorneys for Kirill Victorovich Firsov
6
7
8
                           UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                    CASE NO.: 20-mj-1029-AHG
12
                         Plaintiff,               NOTICE OF APPEARANCE
13                                                AS LEAD COUNSEL
             v.
14
     KIRILL VICTOROVICH FIRSOV,
15
                         Defendant.
16
17           Pursuant to the CM/ECF procedures in the United States District Court for
18   the Southern District of California, Norma A. Aguilar, Federal Defenders of San
19   Diego, Inc., files this Notice of Appearance as lead attorney in the above-captioned
20   case.
21
22   Dated: March 13, 2020                   s/ Norma Aguilar
23                                           NORMA AGUILAR
                                             Federal Defenders of San Diego, Inc.
24                                           Attorneys for Kirill Victorovich Firsov
25                                           Email: Norma_Aguilar@fd.org
26
27
28
                                      NOTICE OF APPEARANCE
                                        AS LEAD COUNSEL
